BOWEN W. SIMMONS, Retired Circuit Judge.
Appellant-defendant, indicted for sodomy, was convicted by a jury with punishment fixed at ten years.
Defendant here argues that the indictment was for “carnal knowledge,” as that offense relates to a female. He then contends that there was a failure of proof because the victim was a male.
The contention is wholly without merit. The offense is embraced in § 13 — 1— 110, Code of Alabama 1975. The indictment follows the statutory form for this offense. § 15-8-150(95), p. 532, Code of Alabama 1975.
The judgment is affirmed.
The foregoing opinion was prepared by the Honorable BOWEN W. SIMMONS, a retired Circuit Judge, serving as a Judge of this Court, under the provisions of § 6.10, of the new Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
AFFIRMED.
All the Judges concur.